DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final-Office Action is in response to the application 16/118,133 filed on
11/08/2021.
Status of Claims:
Claims 2, 10, and 18 are canceled in this Office Action.
Claims 1, 3-9, 11-17, and 19- 24 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments filed in the amendment filed on 11/08/2021 regarding to arguments on claims 1 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-14, 16-17, 19- 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (PGPUB 20200026772) “Wheeler” in view of Bhargava et al. (US Patent 8868506) “Bhargava” and Kolb et al. (PGPUB 20180032930) “Kolb”.
Regarding claim 1, Wheeler teaches determining a set of independent user groups associated with a logon user having one or more assigned roles and finding direct and indirect connections among the set of independent user groups (Fig. 4A-B & [0082]: The system implements a tree structured configuration for a user wherein a user is connected to other users or accounts that have connections with the user. User account  is associated with Twitter.RTM. account "@user2" and Twitter.RTM. account "@user3"because user account has followed those Twitter.RTM. accounts. User account is associated with email account “user4” because user account has sent an email to. The following examples are how the system finds connections among the independent user groups and how the user groups are determined. [0101]: The system assigns the one or more online accounts of other users associated with the user account with labels/roles related to the particular user such as "friends," "follow" other users, or be "followed" on a social media platform. A "friend" or a "follower/followee" on a social media platform can be determined to be an online account of another user that is associated with the user account. Elements 404 and 406 of fig.4B can be an example of a user group that has an association with the user with role as “followers” of the user); the set of independent user groups having the found direct or  indirect connections (Fig. 4A-B & [0082-0083] & [0101]: One or more interests associated with user account can be determined from the online content associated with user account. Fig.4A-B presents user’s tree wherein connections are drawn from the use to other users that have connections with the particular user. The online accounts of other users associated with the user account are determined such as "friends," "follow" other users, or be "followed" on a social media platform. Thus, a direct or indirect connections are found between the users); for each disjoint subset, building a respective data representation to be cached based on the root group of the disjoint subset, and caching the representation to a database cache (Fig. 4A-B & [0081]: FIG. 4A is an example of online content associated with a user account associated with a user in accordance with some embodiments. The online content associated to a user  in fig. 4 can be a disjoint subset where there is a respective data representation with a root of the group being the user and connections following the user/root node are direct connections to the user. [0195]: In one embodiment, graph data store 1720 is implemented using Google's Bigtable data storage system. In an example implementation, graph data store 1720 can be implemented using a cloud service, such as using Google's commercially available Cloud Bigtable service, which is Google's NoSQL Big Data database service. Thus the presentation is created then stored in a storage platform); wherein the one or more assigned roles of the logon user correspond to a role of at least one root group from the plurality of disjoint subsets of user groups (Fig. 4A-B & [0082] & [0101]: The relation of the user in a disjoint subset to the other online accounts are determined. The user that is determined by the root node/role of the disjoint subset is connected to other accounts with the respective associations. For example, a user may be "friends," "follow" other users, or be "followed" on a social media platform. A "friend" or a "follower/followee" on a social media platform can be determined to be an online account of another user that is associated with the user account).
Bhargava teaches path compressing the set of groups to produce a plurality of disjoint subsets of user groups, wherein each disjoint subset comprises a root group (Col 26 line 17-30: A disjoint connected component in a graph is a set of nodes, where, each node has at least one edge shared with another node in the set, and all the edges of the node are shared only with other nodes in the set…Disjoint connected components can be computed by using find and union operations on a set. In general, any implementation of a set can be used. In some embodiments, the set implementation is based on union-by-rank and find with path compression techniques to improve performance). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bhargava teachings in the Wheeler system. Skilled artisan would have been motivated to incorporate path compressing the disjoint subsets taught by Bhargava in the Wheeler system to improve performance, as recognized by Bhargava (Col 26 line 29-31). This close relation between both of the references highly suggests an expectation of success.
Wheeler in view of Bhargava does not explicitly teach for each data representation, ranking each node included in the data representation by assigning a rank to an edge of the node, wherein the rank identifies a number of paths from the node to a root node that represents the root group in the data representation.
Kolb teaches for each data representation, ranking each node included in the data representation by assigning a rank to an edge of the node, wherein the rank identifies a number of paths from the node to a root node that represents the root group in the data representation ([0040]: The system is directed to perform searches and results involve a first object to be returned having at least one relevant connection to a second object. [0083]: The vendor organizations (nodes) may be scored /ranked by the search engine in order to select certain vendors and order them for display to the user. The search engine may rank by number of paths that lead to the vendor object (node), which paths may include case studies objects, client objects, problem objects, and solution objects. Thus, the system implements ranking for each object/node by counting the total number of paths found to a particular object). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Kolb teachings in the Wheeler and Bhargava system. Skilled artisan would have been motivated to incorporate ranking nodes by the number of path taught by Kolb in the Wheeler and Bhargava system to determine the relevancy of the node to the user and determine the level of specialty of the node, as recognized by Kolb ([0079-0080]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Wheeler in view of Bhargava and Kolb teaches all the limitations of claim 1. Wheeler does not explicitly teach the method further comprising: for each disjoint subset, updating the database cache according to an update to the disjoint subset, wherein the update includes (i) removing an existing group from the subset, (ii) adding a parent-child relationship between groups in the subset, or (iii) removing a parent-child relationship between groups in the subset.  
Bhargava teaches the method further comprising: for each disjoint subset, updating the database cache according to an update to the disjoint subset, wherein the update includes (i) removing an existing group from the subset, (ii) adding a parent-child relationship between groups in the subset, or (iii) removing a parent-child relationship between groups in the subset (Col 5 line 46-54: Such changes are referred to as "namespace changes." Specifically, the following operations are considered to be namespace changes: (1) addition of assets, (2) renaming of assets, (3) moving of an asset from one directory path to another directory path, (4) deletion of assets, (5) resurrection of deleted assets, and (6) branching of assets. Thus, the system is updated with namespace changes when the system delete the assets (removing an existing group from the subset).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bhargava teachings in the Wheeler and Kolb system. Skilled artisan would have been motivated to incorporate updating the disjoint subset taught by Bhargava in the Wheeler and Kolb system to be able to have the most up to 
Regarding claim 4, Wheeler in view of Bhargava and Allan teaches all the limitations of claim 3. Wheeler in view of Bhargava does not explicitly teach for each disjoint subset, updating the rank for each node included in the data representation in accordance with the update.
Kolb teaches for each disjoint subset, updating the rank for each node included in the data representation in accordance with the update ([0025]: The search engine may comprise a ranking process for ranking the nodes in the search results depending on the number of paths in the database to each node found using the one or more structured graph queries. [0026] The search engine may further rank structured graph queries depending on one or more of: similarity of the unstructured query to template queries that correspond to the one or more structured queries; historical selections by users of each structured queries, and quantity of data in the database that supports each structured query. Thus, the ranking is affected by each time a query is inserted to get the most relevant results).Please refer to claim 1 for the motivational statement.
Regarding claim 5, Wheeler in view of Bhargava and Allan teaches all the limitations of claim 4. Wheeler in view of Bhargava does not explicitly teach wherein updating the rank for each node comprises removing the node from the disjoint subset in response to determining that the rank of the node is zero (0).  
Kolb teaches updating the rank for each node comprises removing the node from the disjoint subset in response to determining that the rank of the node is zero (0) ([0067]: The system applies service tags on vendor nodes with a given service attribute with related solutions and problems. Further, the tags help the system by removing the need for a buyer to consider vendors that provide other solutions to other problems. Thus, this means that unrelated nodes or nodes with zero paths will be removed from consideration for the user).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Kolb teachings in the Wheeler and Bhargava system. Skilled artisan would have been motivated to incorporate removing nodes with zero path by Kolb in the Wheeler and Bhargava system to improve the system by removing the need for a buyer to consider vendors that provide other solutions to other problems, as recognized by Kolb ([0067]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 6, Wheeler in view of Bhargava teaches all the limitations of claim 1. Wheeler does not explicitly teach wherein finding the direct and indirect connections among the set of independent user groups comprises performing a union find on the set of independent user groups
Bhargava teaches finding the direct and indirect connections among the set of independent user groups comprises performing a union find on the set of independent user groups (Col 26 line 17-30: Disjoint connected components can be computed by using find and union operations on a set. In general, any implementation of a set can be used. In some embodiments, the set implementation is based on union-by-rank and find with path compression techniques to improve performance. Thus the nodes are connected and calculated using a find and union operation). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bhargava teachings in the Wheeler system. Skilled artisan would have been motivated to incorporate union find to obtain disjoint subsets taught by Bhargava in the Wheeler system to improve performance, as recognized by Bhargava (Col 26 line 29-31).
Regarding claim 8, Wheeler in view of Bhargava and Allan teaches all the limitations of claim 3. Wheeler in view of Bhargava does not explicitly teach wherein updating the database cache according to the update comprises (i) reevaluating the data representation representing the disjoint subset from a first node as a root node and merging the data representation by decreasing the ranking, (ii) if the first node is in the database cache, reevaluating the data representation starting from the first node as a root node and merging the data representation by increasing the ranking, or (iii) if the first node is in the database cache, reevaluating the data representation starting from the first node as a root node and merging the data representation by decreasing the ranking .
Kolb teaches updating the database cache according to the update comprises (i) reevaluating the data representation representing the disjoint subset from a first node as a root node and merging the data representation by decreasing the ranking, (ii) if the first node is in the database cache, reevaluating the data representation starting from the first node as a root node and merging the data representation by increasing the ranking, or (iii) if the first node is in the database cache, reevaluating the data representation starting from the first node as a root node and merging the data representation by decreasing the ranking ([0067]: Service tag, "Search Engine Optimization" (SEO) is offered by vendors in the industries of marketing, web design, web development, content writing, or by an SEO specialist. Each of these industries will have a different interpretation of this service. Thus the service tag is not as specific or meaningful as a solution object, which more precisely conveys methodologies and expected results. A vendor may be tagged with a given service attribute but only provide a subset of the related solutions and only to a subset of problems. This subtle difference improves the system by removing the need for a buyer to consider vendors that provide other solutions to other problems. Thus, a graph presentation can be reevaluated with the tags provided be the vendors and ranking is decreased to zero for unrelated nodes and can be neglected by the users). Please refer to claim 5 for the motivational statement.
Regarding claims 9 and 14, note the rejections of claims 1 and 6 respectively. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 17 and 22, note the rejections of claims 1 and 6 respectively. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11-13 and 16, note the rejections of claims 3-5 and 8 respectively. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19-21 and 24, note the rejections of claims 3-5 and 8 respectively. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (PGPUB 20200026772) “Wheeler” in view of Bhargava et al. (US Patent 8868506) “Bhargava”, Kolb et al. (PGPUB 20180032930) “Kolb”, and Sun et al (PGPUB 20060241868) “Sun”.
Regarding claim 7, Wheeler in view of Bhargava and Kolb teaches all the limitations of claim 1. Wheeler in view of Bhargava does not explicitly teach wherein caching the one or more final data representations data representation to the database cache comprises: separately caching each final data representation to a separate set of data elements included in the database cache.  
Sun teaches caching the one or more final data representations data representation to the database cache comprises: separately caching each final data representation to a separate set of data elements included in the database cache ([0145]: The system includes a file indexer that utilizes and maintains a database for the purpose of storing, searching and identifying files or specific data elements of interest. Such a database may include cache database that comprises data that duplicates data computed earlier and/or stored elsewhere).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Sun teachings in the Wheeler and Bhargava and Kolb system. Skilled artisan would have been motivated to incorporate caching data at different locations in the database taught by Sun in the Wheeler and Bhargava and Kolb system to improve the efficiency of processing data and having separate set of data stored can serve as backup data in case when there is 
Regarding claims 15 and 23, note the rejections of claims 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153